UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2014. Commission File Number 001-33439 ALDERON IRON ORE CORP. (Translation of registrant’s name into English) Suite 1240, 1140 West Pender St., Vancouver, B.C.CanadaV6E 4G1 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F¨ Form 40-Fþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes¨Noþ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXHIBIT INDEX Exhibit Description of Exhibit 99-1 Condensed Interim Consolidated Financial Statements as of June 30, 2014 and for the three-month and six-month periods ended June 30, 2014 and 2013 99-2 Management Discussion and Analysis for the six month period ended June 30, 2014 99-3 Certificate of CEO 99-4 Certificate of CFO SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALDERON IRON ORE CORP. By: /s/ Sheila Paine Sheila Paine Date:July 30, 2014 Assistant Corporate Secretary
